DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/29/2021 and 5/26/2021 were filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The abstract and title are consistent with the requirements set forth in the MPEP 608.01(b) and 606, respectively.
Allowable Subject Matter
Claims 28-40 are allowed.
 	The following is an examiner’s statement of reasons for allowance: the prior arts of record taken alone or in combination neither anticipates nor renders obvious 
 	an integrated circuit comprising “a vertical conductor located only in a second region above the first region and between at least the first well and the second well, wherein the vertical conductor is doped to provide a low resistance link such 2Atty-Docket No.: VT1002-CNT that a combination of the vertical conductor and the second doped buried layer is configured to collect a portion of charge created in the substrate” in combination with “an implanted region formed adjacent to either the first well or the second well, wherein the implanted region is formed to increase the total integrated dose (TID) capability of the integrated circuit” as recited in claim 28; and 	a process for making an integrated circuit comprising “forming a first doped buried layer below at least the fourth well; forming a second doped buried layer in a first region above the first doped buried layer and between at least the first well and the second well; forming a third doped buried layer in a second region above the third well” in combination with “forming a first vertical conductor in a third region above the first region and between at least the first well and the second well, wherein the first vertical conductor is doped to provide a first low resistance link between the second doped buried layer and at least a top surface of the substrate” as recited in claim 33. 	Claims 29-32 and 34-40 are also allowed for further limiting and depending upon allowed claims 28 and 33.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,825,715.  	Although the claims at issue are not identical, they are not patentably distinct from each other because claims 21-27 are broader than claims 1-7 of patent no. 10,825,715 and therefore claims 1-7 of patent no. 10,825,715 anticipate claims 21-27 of the current application.

 Instant Application (17/082621)
Patent No. 10,825,715
21. (New) A process for making an integrated circuit 
in a substrate, the process comprising: forming a first doped buried layer; forming a first well of a first conductivity type and a second well of the first conductivity type; 
forming a second doped buried layer only in a first region above the first doped buried layer and between at least the first well and the second well; and 





forming a vertical conductor located only in a second region above the first region and between at least the first well and the second well, wherein the vertical conductor is doped to provide a low resistance link 
such that a combination of the vertical conductor and the second doped buried layer is configured to collect a portion of charge created in the substrate.
1. (Original) A process for making an integrated circuit in a substrate, the process comprising: forming a first doped buried layer; forming a first well of a first conductivity type and a second well of the first conductivity type; 
forming a second doped buried layer only in a first region above the first doped buried layer and between at least the first well and the second well, between the second doped buried layer and at least a top surface of the substrate.
22. (New) The process of claim 21, wherein the first region is a portion of a p- well formed in the substrate.
2. (Original) The process of claim 1, wherein the first region is a portion of a p-well formed in the substrate
23. (New) The process of claim 22 further comprising forming a p-well tap configured to supply a bias voltage to the first doped buried layer and the second doped buried layer via the low resistance link.
3. (Original) The process of claim 2 further comprising forming a p-well tap configured to supply a bias voltage to the first doped buried layer and the second doped buried layer via the low resistance link.
24. (New) The process of claim 23, wherein the bias voltage is configured to aid collection, via the low resistance link, of at least a portion of charge created in the substrate as a result of any impact of energetic radiation on 1Atty-Docket No.: VT1002-CNT the integrated circuit or as a result of any electrical disturbance in the integrated circuit.
4. (Original) The process of claim 3, wherein the bias voltage is configured to collect, via the low 
resistance link, at least a portion of charge created in 1Atty-Docket No.: VT1002 the substrate as a result of any impact of energetic radiation on the integrated circuit or as a result of any electrical disturbance in the integrated circuit.
25. (New) The process of claim 21, wherein the first conductivity type is n- type.
5. (Original) The process of claim 1, wherein the first conductivity type is n- type.
26. (New) The process of claim 21, wherein forming the first doped buried layer comprises implanting boron ions at a relatively high implantation energy and wherein forming the second doped buried layer comprises implanting boron ions at a relatively low implantation energy.
6. (Original) The process of claim 1, wherein forming the first doped buried layer comprises implanting boron ions at a relatively high implantation energy and wherein forming the second doped buried layer comprises implanting boron ions at a relatively low implantation energy.  
27. (New) The process of claim 21 further comprising forming at least one of a first implanted region adjacent to the first well or a second implanted region adjacent to the second well.
7. (Original) The process of claim 1 further comprising forming a first implant adjacent to the first well and forming a second implant adjacent to the second well.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NDUKA E OJEH whose telephone number is (571)270-0291. The examiner can normally be reached M-F; 9am - 5pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NDUKA E OJEH/Primary Examiner, Art Unit 2892